Action by Metro-Goldwyn Pictures Corporation against Sylvester A. Berger for breach of contract. The Metro Pictures Corporation, hereinafter referred to as "Metro Corporation," was engaged in the business of leasing, furnishing and selling the rights to use films and pictures for exhibition purposes in moving picture theatres, and appellee Berger was engaged in the business of operating a moving-picture theatre. On November 22, 1923, the last-named parties entered into a written contract whereby the Metro Corporation sold to Berger for exhibition purposes in his theatre the right to use moving-picture films and pictures at an agreed rental or service charge. This contract was fully performed by both parties up to September 16, 1924, when appellee refused to accept any more films and pictures and wrote a letter to the Metro Corporation to that effect and stated that he had quit the theatre business and had installed a bowling alley in the building formerly used as a theatre. All of the capital stock of the Metro Corporation was owned by Metro-Goldwyn Pictures Corporation. On February 20, 1925, the Metro Corporation was merged with the plaintiff Metro-Goldwyn Pictures Corporation. Berger refused to accept any more films and pictures and to pay for a large number which he had agreed to take. These facts were proved by the undisputed evidence. From a judgment in favor of the defendant, plaintiff appealed. The error assigned relates to the overruling of appellant's motion for a new trial, the contention being that the decision is not sustained by sufficient evidence.
The rule announced in Blackstone Theatre Corp. v. GoldwynDist. Corp. (1925), 86 Ind. App. 277, 146 N.E. 217, is controlling here, and, on the authority of that case, the judgment is reversed. *Page 724